NORTONI, J.
(after stating the facts). — It is conceded that appellant sold the liquor as charged ón May 3rd, 1903, and that May 3rd was Sunday. It is also conceded that appellant had no license himself as a dram-shop keeper but that he was acting when the sale of liquor was made as the agent, servant or bartender of his employer, Ira Barnett, who was a licensed dramshop keeper.
There can be no doubt that if the evidence had shown the sale of liquor to have been made on Saturday, May 2nd or Monday, May 4th, together with a showing that appellant was acting for his principal, and that such principal was a licensed dramshop keeper, this would have made a complete defense to this prosecution for selling without a license. State v. Evans, 83 Mo. 319; State v. Moore, 107 Mo. 78, 16 S. W. 937; State v. Quinn, 94 Mo. App. 59, 67 S. W. 974. Had Ira Barnett, the principal, been informed against instead of this ap*692pellant for selling without a license and the evidence showed him to have been licensed, as it did in this case, and that he sold liquor on Sunday, his license would have been a complete defense to selling without a license. State v. Evans, 83 Mo. 319. To be sure, he (the principal or proprietor) might have been proceeded against under section 3011, supra, for selling on Sunday but that would be quite a different case. In that case it would be incumbent upon the State to prove him to be a licensed dramshop keeper before he could be successfully prosecuted thereunder, (State v. Kurtz, 64 Mo. App. 123), while in this case it is incumbent upon the State, under the charge contained in the information, to prove that appellant was unlicensed. The charge is selling without a license. Appellant has shown he is not guilty thereof by producing the license of his employer.
Appellant might have been successfully prosecuted under section 2243, R. S. 1899, “for selling fermented or distilled liquor on the first day o.f the week commonly called Sunday” or his principal might have been successfully prosecuted, if appellant had made a sale with the knowlédge and consent of his principal as shown in the evidence, under section 3011, supra, on the charge of being a licensed dramshop keeper and having suffered the sale of liquors on his premises on the first day of the week commonly called Sunday, but to sustain a judgment resting on the charge of selling without a license when the undisputed proof shows appellant to have been licensed by virtue of his principal’s license, as in this case is more than we can do. The judgment is therefore reversed.
All concur.